    Case 8:18-cv-01508-CJC-JDE Document 27 Filed 11/28/18 Page 1 of 1 Page ID #:152

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

 Case No.           SACV 18-01508-CJC (JDEx)                          Date       November 28, 2018
 Title              RM Media Ltd. v. Eric Tran et al




 Present: The Honorable           CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
                Melissa Kunig                          None Present                        __________
                Deputy Clerk                   Court Reporter / Recorder                    Tape No.
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       None Present                                      None Present
 Proceedings:               (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                            LACK OF PROSECUTION

       The Court, on its own motion, hereby ORDERS plaintiff, to show cause in writing no later
than December 4, 2018, why this action should not be dismissed for lack of prosecution. As an
alternative to a written response by plaintiffs, the Court will consider the filing of one of the
following, as an appropriate response to this OSC, on or before the above date:

X        Plaintiff filing a Motion for Entry of Default Judgment (FRCivP 55b)

       Absent a showing of good cause, an action shall be dismissed if the summons and
complaint have not been served upon all defendants within 90 days after the filing of the
complaint. Fed. R. Civ. P 4(m). The Court may dismiss the entire action prior to the expiration
of such time, however, if plaintiff has not diligently prosecuted the action.

       It is plaintiff's responsibility to respond promptly to all Orders and to prosecute the action
diligently, including filing proofs of service and stipulations extending time to respond. If
necessary, plaintiffs must also pursue Rule 55 remedies promptly upon the default of any
defendant. All stipulations affecting the progress of the case must be approved by the Court.
Local Rule 7-1.

       No oral argument of this matter will be heard unless ordered by the Court. The Order will
stand submitted upon the filing of a responsive pleading or motion on or before the date upon
which a response by plaintiffs is due.
                                                                                       -      :      -
                                                       Initial of Deputy Clerk   mku




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                Page 1 of 1
